REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-20 are currently pending. Claims 1 and 4 are amended. Claims 2 and 3 are cancelled. No new subject matter is added. 
Allowable Claims
3.	Claims 1 and 4-20 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for reciting, inter alia, “the deformable member is configured to deform responsive to a force resulting from a pressure differential between the cavity and the second cavity”.
As discussed previously in the Non-Final Rejection, Chein teaches all of the limitations as mapped before. However, Chein fails to teach a second cavity defined by the connector body and the deformable member is configured to deform responsive to a force resulting from a pressure differential between the cavity and the second cavity. Even if there was a combinable reference that teaches a second cavity , there would be no reason to create a pressure differential between the first and second cavities. There is no prior art that reads on the combination of limitations. Therefore, the combination of limitations is considered allowable. Claims 4-20 would be allowable for depending from claim 1. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.R./ (5/12/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        


/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        18 May 2022